In The
                     Court of Appeals
       Sixth Appellate District of Texas at Texarkana


                          No. 06-15-00029-CV




THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF L.A.




                    On Appeal from the County Court
                        Hopkins County, Texas
                      Trial Court No. M15-00051




              Before Morriss, C.J., Moseley and Burgess, JJ.
              Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION
           In this accelerated appeal, L.A. complains of an order requiring the administration of

psychoactive medication, following his commitment to Terrell State Hospital for a period not to

exceed ninety days. In a companion case issued of even date herewith,1 this Court determined

that, because only one statutorily compliant medical certificate was on file at the time of the

commitment hearing, the trial court erred in conducting the hearing. See TEX. HEALTH & SAFETY

CODE ANN. § 574.009(d) (West 2010). We therefore reversed the trial court’s temporary inpatient

mental health services order and rendered judgment ordering L.A.’s immediate release.

           In this case, L.A. complains of the order to administer psychoactive medication. The court

may enter an order authorizing the administration of psychoactive medication if the patient is under

“a court order to receive inpatient mental health services” and the trial court finds, by clear and

convincing evidence, “that the patient lacks the capacity to make a decision regarding the

administration of the proposed medication and treatment with the proposed medication is in the

best interest of the patient.” TEX. HEALTH & SAFETY CODE ANN. § 574.106(a), (a-1)(1) (West

2010). Because we have concluded in our companion case that the trial court’s order requiring

L.A. to receive temporary inpatient mental health services is invalid, the order authorizing

administration of psychoactive medication is likewise invalid. See id.




1
    The State of Texas for the Best Interest and Protection of L.A., cause number 06-15-00028-CV.

                                                           2
       We reverse the order for administration of psychoactive medication, effective immediately.

Our mandate will issue immediately upon motion, should appropriate action not be taken in

accordance with this opinion.



                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:       July 6, 2015
Date Decided:         July 17, 2015




                                               3